Citation Nr: 0012376	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for hiatal hernia with 
reflux as secondary to service-connected disability. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976 and March 1978 to December 1979.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The 
veteran indicated in a January 1999 statement that he was 
satisfied with the adjudication of his claim for an increased 
rating for ulcerative colitis.  Accordingly, the only issue 
remaining on appeal is listed on the title page.  


FINDINGS OF FACT

There is no competent evidence showing an etiologic 
relationship between a service-connected disability and 
hiatal hernia with reflux.


CONCLUSION OF LAW

A well-grounded claim for hiatal hernia with reflux as 
secondary to service-connected disability has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In fact, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) recently issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  Thus, as 
the Board concludes that a well-grounded claim for service 
connection for a hiatal hernia with reflux has not been 
presented, it is not under a duty to remand this case to 
afford the veteran additional development with respect to 
this issue.   

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for that portion of a 
disability resulting from aggravation of a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran has contended that he developed a hiatal hernia 
with reflux as a result of medication prescribed for his 
service-connected ulcerative colitis.  The veteran's 
representative has contended that the reports from VA 
examinations conducted in April 1997 and January 1998 support 
a conclusion that medication for the service-connected back 
disability results in such gastrointestinal distress as to 
result in hiatal hernia with reflux.  However, as neither the 
veteran nor his representative have been shown to possess any 
medical knowledge beyond that of laypersons, these 
contentions are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Consequently, the lay assertions of 
medical causation presented by the veteran and his 
representative are not sufficient to render the claim for 
hiatal hernia with reflux as secondary to service-connected 
disability well grounded under 38 U.S.C.A. § 5107(a).  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 95 (1993); Tirpak, 2 Vet. App. at 609.  

The record contains an opinion following a January 1998 VA 
examination that "gas" experienced by the veteran "might 
be a result" of ulcerative colitis, and some other comments 
with regard to the relationship between ulcerative colitis, 
to include medication prescribed for this disability, and a 
hiatal hernia with reflux.  However, the Board finds this 
evidence to be too speculative in nature to "extrapolate" 
from such evidence the medical nexus required for a well-
grounded claim for service connection.  See Sacks v. West, 11 
Vet. App. 314 (1998); see also Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (suggesting that a doctor's opinion, expressed 
in terms of "may," was too speculative, on its own, to 
establish a well-grounded claim for service connection).  
With regard to the claimed relationship between medication 
for a back disability and a hiatal hernia with reflux, there 
is no objective clinical evidence of record to support such 
an assertion.  As indicated above, absent such medial 
"nexus" evidence, the claim must be found to be not well-
grounded.  

It is noted that the RO has not formally adjudicated the 
claim for service-connection for a hiatal hernia with reflux 
on a "direct" basis under the provisions of 38 U.S.C.A. 
§§ 1110, 1131, nor has the veteran or his representative 
specifically claimed that service connection is warranted on 
such a basis.  Accordingly, the Board will not adjudicate the 
service-connection claim on appeal on a "direct" basis, as 
it could result in prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

In finding the claim for service connection for a for a 
hiatal hernia with reflux secondary to service connected 
disability to be not well grounded, the obligation of the RO 
under 38 U.S.C.A. § 5103(a) and the holding in Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995) to advise the veteran of 
the evidence needed to complete his application when he has 
failed to present a well-grounded claim has been considered.  
The Board concludes that this obligation to the veteran was 
fulfilled by the RO to the extent that it notified the 
veteran by supplemental statement that in order for his claim 
to be considered to be well-grounded, he had to submit 
evidence to support his assertions.  Moreover, there is no 
indication that there are medical reports that are available 
which would show an etiologic relationship between a hiatal 
hernia with reflux and a service connected disability.  


ORDER

The claim for service connection for hiatal hernia with 
reflux as secondary to service-connected disability is not 
well grounded and is therefore denied.  



		
	L. M . BARNARD
	Acting Member, Board of Veterans' Appeals



 

